Guaranty Federal BANCSHARES, INC Strength. Growth. Vision. Exhibit 99.1 For Immediate Release Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES THIRD QUARTER 2 SPRINGFIELD, MO – (October 15, 2009) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its third quarter ended September 30, 2009. Third Quarter 2009 Financial Results ● Total assets increased $51.7 million, or 8%, from December 31, 2008 ● Total investments and interest bearing deposits increased $72.4 million, or 110%, from December 31, 2008 ● Total deposits increased $58.7 million , or 13%, from December 31, 2008 ● Equity to assets increased to 7.21% as compared to 5.52% at December 31, 2008 ● Diluted earnings per common share was $.11 for the quarter The
